Citation Nr: 1540084	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  09-40 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an increased disability rating for left knee arthritis in excess of 10 percent prior to May 24, 2011, and in excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

The Veteran testified at a Travel Board hearing in August 2014.  A transcript of that hearing has been associated with the claims file.  

The Board remanded the issue for further development in September 2014 and May 2015.  A review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's hypertension was not present in service or until many years thereafter and is not related to service, to a service-connected disability, or to Agent Orange exposure.

2.  The preponderance of the evidence does not show limitation of flexion to 45 degrees and does not show limitation of extension to 10 degrees prior to May 24, 2011 or to 30 degrees thereafter.  
3.  The preponderance of the evidence shows mild lateral instability of the left knee.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  The criteria for an increased disability rating for the left knee based on limitation of motion in excess of 10 percent prior to May 24, 2011 and in excess of 30 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2015).

3.  The criteria for a separate disability rating for left knee instability of 10 percent have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated December 2007, February 2008, September 2014, and June 2015, VA's notice requirements were met with respect to the issues addressed in this decision.  The VCAA letter was received prior to the most recent adjudication by the RO, which cures any timing deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in January 2008, May 2011, and October 2014.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examination reports set forth detailed findings and provide all necessary medical opinions.  Thus, further examination is not necessary regarding the issues on appeal.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claim that were lacking to substantiate the claims.  The VLJ asked questions to ascertain the onset and etiology as well as the extent of any current symptoms or treatment for the disabilities.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or his representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Service Connection - Hypertension

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In some circumstances, certain chronic diseases listed at 38 C.F.R. § 3.309(a) may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pertinent to the case at hand, hypertension is among the list of chronic diseases listed within 38 C.F.R. § 3.309(a).  

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his hypertension began during service or was caused by exposure to Agent Orange or posttraumatic stress disorder (PTSD).  The Veteran is not shown to possess any medical expertise and therefore any medical opinions he asserts are not of significant probative value.  He is competent to report his symptoms, but his current assertions do not indicate anything more than a broad and vague statement that he has hypertension related to service, to Agent Orange, or to PTSD.  The medical evidence is contradictory to this statement, showing no findings of hypertension during service.  

The Veteran's service treatment records are silent regarding any complaints, treatment, or diagnosis of hypertension.  On the Veteran's October 1967 separation report of medical examination, the examiner noted an innocent murmur, but no heart disease or hypertension.  On the corresponding report of medical history, the Veteran reported no history of or current complaints of high blood pressure.  
In October 2014, the Veteran was afforded a VA examination regarding the etiology of his hypertension.  The examiner noted that the Veteran reported a history of hypertension going back at least until 1990. He noted that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He found that the medical documentation does not support evidence of hypertension during active duty nor within one year of the Veteran's separation from active duty.  The Veteran's full records were reviewed and, while the Veteran had a borderline blood pressure reading of 140/90, the blood pressure was repeated the next day and was completely normal.  The Veteran did not meet the diagnostic criteria for hypertension as he did not have adequate evidence of sustained elevations of blood pressure over 140/90.  Furthermore, examinations showed the Veteran did not have high blood pressure and was not on hypertensive medications in both 1978 and 1983.  In fact his blood pressures were excellent and most definitely not hypertensive on both of those examinations.

The Board notes that the Veteran claims onset of hypertension in the late 1980s or early 1990s.  The record contains no evidence showing onset of hypertension during service or within one year after separation from service.  As seen in the October 2014 VA examiner's opinion, the examiner thoroughly reviewed the claims file and medical history of the Veteran and supported his finding that the Veteran's disability did not have its onset during service with a well-reasoned rationale.  

Thus, based on the record, the Board finds that the preponderance of the evidence shows that the Veteran did not have hypertension in service or that the disease developed to a compensable degree with his first post-service year.  The diagnosis and etiology of hypertension are not capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the well-rationalized and well-supported negative medical opinion to be of more probative value than the Veteran's statements regarding the etiology of his hypertension or the inconsistent unsupported statements of the Veteran's private doctor.  

Additionally, the Board acknowledges that the Veteran has claimed hypertension due to Agent Orange exposure.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e), Veterans who served in Vietnam between January 9, 1962, and May 7, 1975, certain diseases may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  The Board notes that hypertension is not among the list of diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  The Secretary of the Department of Veterans Affairs has decided that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Moreover, the Secretary has specifically determined that there is inadequate or insufficient evidence to determine whether an association exists between certain health outcomes, including circulatory disorders such as hypertension.  This is defined to mean that the available studies are of insufficient quality, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association with herbicide exposure.  The notice goes on to state that VA has determined that a positive association does not currently exist between herbicide exposure and hypertension.  See Notice, 75 Fed.Reg. 32540, 32542, 32552 (2010).  Therefore, service connection for the claimed disability cannot be granted on the basis of the presumptive regulations relating to exposure to Agent Orange.

The Veteran may provide evidence individually directly relating his disability to exposure to herbicides even though he is not entitled to service connection based on the presumption.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994).  However, the medical examiner in October 2014 addressed that issue.  The examiner cited a study that showed limited or suggestive evidence of an association that only applies to those directly involved in the active spraying of Agent Orange on a daily basis and specifically assigned to the Army Chemical Corps with daily and heavy contact exposure to high concentrations of Agent Orange.  This same study also looked at the possible relationship between hypertension and lesser exposure to Agent Orange in other Vietnam veterans and noted that Vietnam veterans not involved in this very limited career field in the Army Chemical Corps did not have any increased incidence of hypertension above the civilian population not exposed to Agent Orange.  As the Veteran's military duties did not involve service in the Army Chemical Corps, the study shows that the Veteran is not at increased risk for hypertension based on Agent Orange exposure as his risk of hypertension equals that of disability and population compared to Vietnam veterans in general.  The opinions provided by the Veteran's private doctor are not supported by current medical research or references.

Based on the examiner's thorough research and citation to medical literature, the Board finds that the preponderance of the evidence is against a finding that hypertension is causally related to the Veteran's Agent Orange exposure.  

Finally, the Veteran has asserted that his hypertension may be causally or etiologically related to the Veteran's service-connected PTSD or cardiac murmur.  

The October 2014 VA examination noted that the Veteran's heart murmur is a functional heart murmur, also termed an innocent heart murmur which does not indicate any cardiovascular disease.  As this type of murmur has no disease associated with it, it therefore cannot be a basis for development of hypertension as there is no cardiac disease based on the murmur.  

The record contains no evidence other than the Veteran's lay assertions that the Veteran's cardiac murmur causes or aggravates the Veteran's hypertension.  

Regarding any relationship between the Veteran's PTSD and his hypertension, the October 2014 examiner noted that the Veteran developed hypertension sometime after 1983.  In 1983 he was not documented to have any hypertension or be on any hypertensive medicines.  He was also documented to have a perfectly normal blood pressure at that time, as well as previously at a VA exam in 1978.  The Veteran doesn't recall being diagnosed with hypertension until the early 1990s.  Even if the hypertension might have developed after the 1983 exam, the Veteran would have already been 54 years old at that time.  Based on the Veteran's ethnic background, which puts him at increased risk for hypertension, and age at time of diagnosis, which was somewhere between 54 and 61 years old, the development of his hypertension at least as likely as not was a life event.  Even though documentation is not available from the initiation of hypertensive medication, it is very reasonable to assume he was started on a single medication per medical standards at the time he began his treatment for hypertension.  At some point in time he was progressed to two medications for his blood pressure as documented in 2002.  By 2006 he was on three medications.  The examiner found this to be most likely the result of advancing age and normal progression of disease.  A natural part of the aging process is loss of elasticity in the blood vessels throughout the body, which causes hypertension to be increasingly prevalent as age progresses and causes increased problems with controlling hypertension that already exists, requiring increased doses of medications or addition of other medications on top of previous hypertensive treatments.  The Veteran's progression from one to three medications for control of his hypertensive disease is therefore within the natural progression of the disease.  

The Board acknowledges the March 2008 statement by the Veteran's private doctor noting that the Veteran has marked fluctuations in his blood pressure, which he feels are certainly contributed to by his PTSD.  The examiner's statement is not supported by additional medical evidence or a rationale.  When weighing the opinion provided in the October 2014 examination and the March 2008 statement, the VA examiner provided a rationale where the private examiner did not.  Therefore, the Board finds the VA examiner's opinion to be more probative than the March 2008 statement.  

Thus, the Board finds that the disease was not aggravated beyond its natural progression due to his PTSD as any worsening in the disease was due to the natural progression of the disease.   As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating - Left Knee

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In any increased rating claim, different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's left knee disability is rated under Diagnosed Code 5010 for traumatic arthritis.  Diagnostic Code 5010 refers to Diagnostic Code 5003 for degenerative arthritis; however, Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

The regulations rating limitation of motion and functional impairment of the knee include the following: 

Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 20 percent disability rating, to 45 degrees warrants a 10 percent disability rating, and to 60 degrees warrants a noncompensable disability rating. 

Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent disability rating, to 30 degrees warrants a 40 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 10 degrees warrants a 10 percent disability rating, and to 5 degrees warrants a noncompensable disability rating.  

Diagnostic Code 5256 addresses ankylosis of the knee.  38 C.F.R. § 4.71a.

Prior to May 24, 2011, the Veteran is rated at 10 percent for limited flexion.  To receive a higher rating for this period, the evidence must show limitation of flexion of the leg to 30 degrees or limitation of extension of the leg to 10 degrees.  

A January 2008 VA examination showed no incapacitating episodes.  The Veteran's functional limitations include standing (15-30 minutes) and walking (less than 1 mile).  The examiner found no deformity, giving way, instability, dislocation, subluxation, locking, or effusion.  The examiner noted pain, stiffness, weakness, and flare-ups.  The Veteran exhibited no abnormal weight-bearing.  Range of motion findings revealed flexion to 138 degrees with pain at 138 degrees, limited to 136 on repetitive use and extension to 0 degrees.  He had no additional loss of motion on repetitive use and no ankylosis.  

At no point does the evidence indicate limitation of flexion of the leg to 30 degrees or limitation of extension of the leg to 10 degrees.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for an increased disability rating greater than 10 percent prior to May 24, 2011.

After May 24, 2011, the Veteran is rated at 30 percent for limitation of extension.  To receive a higher rating the evidence must show limitation of extension of the leg to 30 degrees or limitation of flexion of the leg to 45 degrees.

During a May 2011 VA examination the examiner noted no incapacitating episodes.  He described the Veteran as unable to stand more than a few minutes and able to walk a quarter mile.  He found no instability.   Range of motion testing revealed flexion limited to 50 degrees and extension limited to 20 degrees.  He was unable to do repetitive testing due to pain.  The examiner found no ankylosis.

The Veteran was afforded another VA examination in October 2014.  The examiner diagnosed the Veteran with degenerative joint disease/arthritis and knee instability.  During flare-ups, the Veteran experienced increased pain and decreased motion of the left knee with mild motion or weight bearing activities.  Range of motion testing showed flexion to 80 degrees, with pain at 70 degrees and extension to 15 degrees with pain at 20 degrees.  The Veteran was again unable to perform repetitive-use testing due to significant pain.  The examiner noted functional loss and impairment to include less movement than normal, pain on movement, swelling, and disturbance of locomotion.  Strength testing was clinically normal with no subluxation or dislocation.  The examiner did note a meniscal condition with frequent episodes of joint locking, pain, and effusion, but without a meniscectomy.  The Veteran cannot do prolonged weight bearing activities, with no squatting with the left knee and no kneeling on the left knee.  When considering the criteria of pain, weakness, fatigability, or incoordination, the Veteran's left knee flexion is limited to 65 degrees and left knee extension is limited to 20 degrees.  

The Board notes that at no point does the evidence indicate limitation of flexion of the leg to 45 degrees or limitation of extension of the leg to 30 degrees.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for an increased disability rating greater than 30 percent from May 24, 2011.  As the preponderance of the evidence is against the claim for a higher disability rating based on limitation of motion, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board notes that the October 2014 examiner diagnosed the Veteran with knee instability. Testing showed 2+ medial instability and 1+ lateral instability.  

The Veteran may receive a separate rating for instability of the knee under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under that regulation slight recurrent subluxation or lateral instability warrants a 10 percent rating, moderate recurrent subluxation or lateral instability warrants a 20 percent rating, and severe recurrent subluxation or lateral instability warrants a 30 percent rating.  38 C.F.R. § 4.71a.

As the Veteran's instability testing showed mild lateral instability, the Board finds that a separate 10 percent disability rating for instability is warranted.  

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.
The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's knee disability is manifested by pain, limitation of motion, and instability.  These manifestations are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of knee symptomatology is consistent with the degree of disability addressed by such evaluations.  The Board notes that 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's pain was considered by the October 2014 examiner and he noted a decrease in range of motion due to pain, weakness, fatigability, or incoordination .  Therefore, the rating criteria are adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.   

Finally, the Court has held that entitlement to total disability based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is in receipt of a 100 percent schedular evaluation for his PTSD and hearing loss from January 12, 2012.  Since the Veteran has 2 separate 100 percent disabilities ratings since January 12, 2012, he already qualifies for Special Monthly Compensation, and thus, for the period from January 12, 2012, the claim of entitlement to TDIU is moot. See Bradley v. Peake, 22 Vet. App. 280 (2008).  However, for the period prior to January 12, 2012, the issue of entitlement to TDIU must be addressed.   

Prior to January 12, 2012, the highest disability rating the Veteran was entitled to was a combined total of 60 percent as a result of his PTSD rated at 30 percent, left leg limitation of motion rated at 30 percent, and left leg instability rated at 10 percent.  38 C.F.R. § 4.25.  The Board notes that this level of disability does not meet the criteria for TDIU on a schedular basis.  Additionally, a November 2008 VA examination specifically noted that the Veteran retired in 2004 due to eligibility by age or duration of work and not due to any service-connected disability.  The remaining evidence of record does not reasonably raise the issue of entitlement to TDIU prior to January 12, 2012.
ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to an increased disability rating for left knee arthritis in excess of 10 percent prior to May 24, 2011, and in excess of 30 percent thereafter is denied.

Entitlement to a separate disability rating of 10 percent for mild lateral instability of the left knee is granted.



____________________________________________
ROEBRT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


